DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The switch mechanism, inlet and outlet limitations appear to be described separately twice. It is unclear if additional instances of these elements are described or if different uses for the same elements are described
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The switch mechanism, inlet and outlet limitations appear to be described separately twice. It is unclear if additional instances of these elements are described or if different uses for the same elements are described

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the apparatus” shall be interpreted as “an apparatus”.
Regarding Claim 9, the limitation "connecting the umbilical to the apparatus according to the first aspect of the invention" in line 3 renders the claim indefinite as it is unclear if the phrase “according to the first aspect of the invention” is intended to bring any structural limitations into the claim. It is unclear if the Applicant is attempting to reference something disclosed in the specification but not positively recited in the claims or what the extent, if any, the structural implications of the limitation would be.
Claim 9 recites the limitation "the switch mechanism" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the switch mechanism” shall be interpreted as “a switch mechanism”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babbitt (U.S. Pub. No. 2015/0096758).
Regarding Claim 1, Babbitt discloses an apparatus for enabling sending a fluid to a receiver (Babbitt: 30) for the fluid in a situation where a main line (Babbitt: first line/fluid source leading into 14) for the fluid in an umbilical (Babbitt: Paragraph [0073]) is faulty, wherein the apparatus comprises: 
A first and a second inlet line (Babbitt: line connected to 14) and a first outlet line (Babbitt: line connected to 22) in the apparatus; 
A first inlet connector (Babbitt: 14, Paragraph [0076]) for connecting the main line (Babbitt: first line/fluid source leading into 14) for the fluid in the umbilical (Babbitt: Paragraph [0073]) to the first inlet line (Babbitt: line connected to 14) in the apparatus and a second inlet connector (Babbitt: 14, Paragraph [0076]) for connecting a second line to the second inlet line (Babbitt: line connected to 14) in the apparatus (Babbitt: Paragraph [0090]); 
An outlet (Babbitt: 22) for connecting one or more receivers (Babbitt: 30) to the apparatus, the outlet (Babbitt: 22) comprising a first outlet connector (Babbitt: 22)  for connecting the receiver (Babbitt: 30) for the fluid to the apparatus;
A switch mechanism  (Paragraph [0093]) for selectively switching from a default to a secondary setting, wherein in the default setting the first inlet line (Babbitt: line connected to 14) leads to the first outlet connector (Babbitt: 22)  through the first outlet line (Babbitt: line connected to 22), and wherein in the secondary setting the second inlet line (Babbitt: line connected to 14) leads to the first outlet connector (Babbitt: 22)  through the first outlet line (Babbitt: line connected to 22) for enabling transferring the fluid through the second inlet line (Babbitt: line connected to 14) to the first outlet connector (Babbitt: 22) .
Regarding Claim 2, Babbitt discloses an apparatus for providing a crossover for a flow path for a fluid to a subsea device, wherein the apparatus comprises: 
A plurality of lines (Babbitt: Figure 2A) for providing flow paths through the apparatus; 
An inlet (Babbitt: 14) for connecting an umbilical (Babbitt: Paragraph [0073]) to the apparatus, the inlet comprising a plurality of inlet connectors (Babbitt: 14, Paragraph [0076]), each one of the inlet connectors (Babbitt: 14, Paragraph [0076])  being arranged for connecting one of a plurality of lines of the umbilical (Babbitt: Paragraph [0073]) to one of the plurality of lines of the apparatus, for receiving in the line of the apparatus a fluid from the line of the umbilical (Babbitt: Paragraph [0073]); Page 3 of 11First Named Inventor: Torfinn Borsheim Attorney Docket No.: 1935-00721 Preliminary Amendment dated September 24, 2021 
An outlet (Babbitt: 22) for connecting a receiver (Babbitt: 30) to the apparatus, the outlet (Babbitt: 22) comprising a plurality of  outlet connectors (Babbitt: 22) for connecting one of a plurality of lines of the apparatus to one of a plurality of lines of the receiver (Babbitt: 30), for providing an outlet (Babbitt: 22) for the fluid in the line from the apparatus; and 
At least one switch mechanism  (Paragraph [0093]) for altering to which one of the plurality of lines in the receiver (Babbitt: 30) one of the plurality of lines of the umbilical leads (Babbitt: Paragraph [0073]).
Regarding Claim 3, Babbitt discloses the apparatus  according to claim 1, wherein the switch mechanism  (Paragraph [0093]) comprises at least one valve.
Regarding Claim 4, Babbitt discloses the apparatus  according to claim 1, wherein the switch mechanism  (Paragraph [0093]) comprises a plurality of valves.
Regarding Claim 5, Babbitt discloses the apparatus  according to claim1 , wherein at least one valve of the apparatus is  hydraulically operated (Babbitt: Paragraph [0106]), and the apparatus comprises an inlet for a hydraulic fluid for operating the switch mechanism  (Paragraph [0093]).
Regarding Claim 6, Babbitt discloses the apparatus  according to claim 1, wherein at least one valve 
Regarding Claim 7, Babbitt discloses the apparatus  according to claim, comprising a control unit (Babbitt: Paragraph [0122]) and a means for communicating wirelessly or through a wire, for receiving a control signal and/or information and/or for sending a control signal and/or information to a remote communications unit.
Regarding Claim 8, Babbitt discloses the apparatus  according to claim, wherein the apparatus comprises at least one sensor (Babbitt: Paragraph [0094]) for detecting a fluid characteristic of a fluid in a line for detecting a problem with a line of the apparatus and/or a line leading to the apparatus.
Regarding Claim 9, Babbitt discloses a method of sending a fluid to a receiver (Babbitt: 30) for the fluid in a situation where a main line (Babbitt: first line/fluid source leading into 14) for the fluid in an umbilical (Babbitt: Paragraph [0073]) is faulty, wherein the method comprises the steps of: 
Connecting the umbilical (Babbitt: Paragraph [0073]) to an apparatus according to the first aspect of the invention such that the main line (Babbitt: first line/fluid source leading into 14) for the fluid in the umbilical (Babbitt: Paragraph [0073]) is connected to the first inlet connector (Babbitt: 14, Paragraph [0076]) in the apparatus, and connecting a second line (Babbitt: second line leading into 14) to the apparatus such that the second line (Babbitt: second line leading into 14) is connected to the second inlet connector (Babbitt: 14, Paragraph [0076]); 
Using a switch mechanism  (Paragraph [0093]) in the apparatus to alter the setting of the apparatus from the default setting to the second setting; - sending the fluid through the second line (Babbitt: second line leading into 14), through the apparatus, to the receiver (Babbitt: 30) for the first fluid.
Regarding Claim 10, Babbitt discloses a method of providing a crossover for a flow path for a fluid to a subsea device, the method comprising the steps of: 
Providing an apparatus, wherein the apparatus comprises: 
A first and a second inlet line (Babbitt: line connected to 14) and a first outlet line (Babbitt: line connected to 22) in the apparatus; 
A first inlet connector (Babbitt: 14, Paragraph [0076]) for connecting the main line (Babbitt: first line/fluid source leading into 14) for the fluid in the umbilical (Babbitt: Paragraph [0073]) to the first inlet line (Babbitt: line connected to 14) in the apparatus and a second inlet connector (Babbitt: 14, Paragraph [0076]) for connecting a second line (Babbitt: second line leading into 14) to the second inlet line (Babbitt: line connected to 14) in the apparatus; 
An outlet (Babbitt: 22) for connecting one or more receivers (Babbitt: 30) to the apparatus, the outlet (Babbitt: 22) comprising a first outlet connector (Babbitt: 22)  for connecting the receiver (Babbitt: 30) for the fluid to the apparatus; 
A switch mechanism  (Paragraph [0093]) for selectively switching from a default to a secondary setting, wherein in the default setting the first inlet line (Babbitt: line connected to 14) leads to the first outlet connector (Babbitt: 22)  through the first outlet line (Babbitt: line connected to 22), and wherein in the secondary setting the second inlet line (Babbitt: line connected to 14) leads to the first outlet connector (Babbitt: 22)  through the first outlet line (Babbitt: line connected to 22) for enabling transferring the fluid through the second inlet line (Babbitt: line connected to 14) to the first outlet connector (Babbitt: 22); 
A plurality of lines (Babbitt: Figure 2A) for providing flow paths through the apparatus; 
An inlet for connecting an umbilical (Babbitt: Paragraph [0073]) to the apparatus, the inlet comprising a plurality of inlet connectors (Babbitt: 14, Paragraph [0076]), each one of the inlet connectors (Babbitt: 14, Paragraph [0076]) being arranged for connecting one of a plurality of lines of the umbilical (Babbitt: Paragraph [0073]) to one of the plurality of lines of the apparatus, for receiving in the line of the apparatus a fluid from the line of the umbilical (Babbitt: Paragraph [0073]); 
An outlet (Babbitt: 22) for connecting a receiver (Babbitt: 30) to the apparatus, the outlet (Babbitt: 22) comprising a plurality of  outlet connectors (Babbitt: 22) for connecting one of a plurality of lines of the apparatus to one of a plurality of lines of the receiver (Babbitt: 30), for providing an outlet (Babbitt: 22) for the fluid in the line from the apparatus; and 
At least one switch mechanism  (Paragraph [0093]) for altering to which one of the plurality of lines in the receiver (Babbitt: 30) one of the plurality of lines of the umbilical (Babbitt: Paragraph [0073]) leads; and 
Using the switch mechanism  (Paragraph [0093]) 
Regarding Claim 11, Babbitt discloses the method according to claim 9, further comprising the step of: 
Using a means for communication to communicate from and/or to the apparatus (Babbitt: Paragraph [0122]).
Regarding Claim 12, Babbitt discloses the method according to claim 9, the method further comprising the step of:
Using a sensor (Babbitt: Paragraph [0094]) of the apparatus  to obtain a fluid characteristic to detect whether there is a problem related to a line in the apparatus  and/or a line leading to and/or from the apparatus.
Regarding Claim 13, Babbitt discloses the method according to claim 9, the method further comprising the step of: altering to which outlet connector (Babbitt: 22) each one of a multiple of inlet connectors (Babbitt: 14, Paragraph [0076])  lead by use of one or more switching mechanisms (Babbitt: Paragraph [0093]).
Regarding Claim 14, Babbitt discloses the method according to claim, the method further comprising the step of: 
Communicating to the means for communication of the apparatus  from a sender at a topsides or onshore facility, to open and/or close one or more valves to open and/or close one or more flow paths within the apparatus
Regarding Claim 15, Babbitt discloses the method according to claim 9, the method further comprising the step of: 
Closing a flow path within the apparatus  to close a flow path from an umbilical (Babbitt: Paragraph [0073]) to a subsea device and opening a flow path within the apparatus  to connect a subsea reservoir or subsea hydraulic power unit to the subsea device instead (Babbitt: Paragraph [0090]).
Regarding Claim 16, Babbitt discloses a system for providing a crossover for a flow path for a fluid to a subsea device, the system comprising an umbilical (Babbitt: Paragraph [0073]), an apparatus, and a receiver (Babbitt: 30), wherein the apparatus comprises: 
A first and a second inlet line (Babbitt: line connected to 14) and a first outlet line (Babbitt: line connected to 22) in the apparatus; 
A first inlet connector (Babbitt: 14, Paragraph [0076]) for connecting the main line (Babbitt: first line/fluid source leading into 14) for the fluid in the umbilical (Babbitt: Paragraph [0073]) to the first inlet line (Babbitt: line connected to 14) in the apparatus and a second inlet connector (Babbitt: 14, Paragraph [0076]) for connecting a second line (Babbitt: second line leading into 14) to the second inlet line (Babbitt: line connected to 14) in the apparatus; 
An outlet (Babbitt: 22) for connecting one or more receivers (Babbitt: 30) to the apparatus, the outlet (Babbitt: 22) comprising a first outlet connector (Babbitt: 22)  for connecting the receiver (Babbitt: 30) for the fluid to the apparatus; 
A switch mechanism  (Paragraph [0093]) for selectively switching from a default to a secondary setting, wherein in the default setting the first inlet line (Babbitt: line connected to 14) leads to the first outlet connector (Babbitt: 22)  through the first outlet line (Babbitt: line connected to 22), and wherein in the secondary setting the second inlet line (Babbitt: line connected to 14) leads to the first outlet connector (Babbitt: 22)  through the first outlet line (Babbitt: line connected to 22) for enabling transferring the fluid through the second inlet line (Babbitt: line connected to 14) to the first outlet connector (Babbitt: 22); 
A plurality of lines (Babbitt: Figure 2A) for providing flow paths through the apparatus; 
An inlet for connecting an umbilical (Babbitt: Paragraph [0073]) to the apparatus, the inlet comprising a plurality of inlet connectors (Babbitt: 14, Paragraph [0076]), each one of the inlet connectors (Babbitt: 14, Paragraph [0076]) being arranged for connecting one of a plurality of lines of the umbilical (Babbitt: Paragraph [0073]) to one of the plurality of lines of the apparatus, for receiving in the line of the apparatus a fluid from the line of the umbilical (Babbitt: Paragraph [0073]); 
An outlet (Babbitt: 22) for connecting a receiver (Babbitt: 30) to the apparatus, the outlet (Babbitt: 22) comprising a plurality of  outlet connectors (Babbitt: 22) for connecting one of a plurality of lines of the apparatus to one of a plurality of lines of the receiver (Babbitt: 30), for providing an outlet (Babbitt: 22) for the fluid in the line from the apparatus; and 
At least one switch mechanism  (Paragraph [0093]) for altering to which one of the plurality of lines in the receiver (Babbitt: 30) one of the plurality of lines of the umbilical (Babbitt: Paragraph [0073]) leads; and 
Wherein a first end of the umbilical (Babbitt: Paragraph [0073]) is connected to a topsides or onshore facility  and a second end of the umbilical (Babbitt: Paragraph [0073]) is connected to an inlet  
Regarding Claim 17, Babbitt discloses the system according to claim 16, wherein the system comprises a plurality of apparatuses, placed at a distance from each other, the apparatuses  being connected by use of one or more cables, hoses, umbilicals (Babbitt: Paragraph [0073]) or similar (Babbitt: Paragraph [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679